Citation Nr: 1437968	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, claimed as epilepsy.

2.  Entitlement to service connection for an essential tremor disability, claimed as Parkinson's disease.

3.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army Reserves from March to August 1980, and from September 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (the Board) from July 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for October 2012.  However, in an October 2012 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


REMAND

Preliminarily, the Board notes that relevant records may be absent from the claims file.  The record indicates the Veteran had two periods of active service, from March to August 1980, and then from September 1990 to April 1991.  However, the only service treatment records on file are dated in 1992, which suggests that there are outstanding service treatment records and that the Veteran may have had other periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  An attempt must be made to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Also, the AOJ should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA service, and prepare a summary of such dates.

The Veteran has not been afforded VA examinations in connection with his seizure disorder and essential tremor claims.  VA is required to provide the Veteran a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element establishes a low threshold.  Id. at 83.

In this case, the Veteran's VA treatment records indicate he has current diagnoses of epilepsy with tonic-clonic grand mal seizures, and essential tremors.  The Veteran's service treatment records contain no diagnosis for either condition, however as noted above it appears pertinent records are absent from the claims file.  Additionally, on several occasions the Veteran stated that during service he injured his head when a tailgate hit his head and that this precipitated his seizure and tremor disabilities.  The Board has no reason to doubt the credibility of the Veteran's allegations of injuries in service, although he may not be competent to provide an opinion as to the origin of his seizure and tremor disabilities.  The Veteran also had service in the Southwest Asia from January to April 1991, and alleged that his disabilities may have been caused by exposure to toxic materials in theater or by inoculations he received prior to deployment.  Also of record is a private medical opinion from Dr. N. O., dated in February 2009, which concluded that the Veteran's disabilities were "service-connected".  As the record is lacking sufficient competent medical evidence as to whether the Veteran's epilepsy with tonic-clonic grand mal seizures, and essential tremors were caused by or related to service, the Veteran should be afforded a VA examination.

As noted above, the Veteran had service in the Southwest Asia from January to April 1991.  The Regulations recognize that there is associated with service some undiagnosed illness, which manifests as symptoms, including neurological complaints, which appear unexplained.  38 C.F.R. § 3.317 (2013).  The possible application of such a theory here must be investigated.

With respect to the SMP claim, the Veteran was last afforded a VA examination in August 2010.  Absent evidence of worsening of the claimed condition, the passage of time since an examination is generally not enough to warrant a new examination.  Since the Board is already remanding for VA examinations for the Veteran's service connection claims, and in order to afford the Veteran the benefit of every possible doubt and fully perform the duty to assist, the Board finds a contemporaneous VA aid and attendance / housebound examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's available service treatment and personnel records.  Potential sources of these records may include the National Personnel Records Center and the U.S. Army Human Resources Command.  Efforts to obtain the records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013).  In the event the AOJ is unable to obtain these records, the Veteran must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e) (2013), and a formal finding must be produced and placed in the claims file.

2.  To the extent possible, request verification of the dates of ACDUTRA and INACDUTRA during the Veteran's Army Reserve service.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

3.  Take appropriate action to secure copies of any VA treatment records not already of record relating to the Veteran's treatment for seizure and tremor disabilities.  Additionally, request the Veteran furnish all dates and places of treatment for seizure and tremor disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of seizure and essential tremor disabilities.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis, if possible.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on the following:

a.  Identify any current diagnosable seizure and tremor disorder.

b.  Whether the Veteran's reported and objective symptoms are associated with or symptoms of a known disability, such as seizures and tremors, or represent manifestation of an unknown illness.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed seizure disorder is related to or had its onset during service, to include the Veteran's reported in-service head injury.

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tremor disorder is related to or had its onset during service, to include the Veteran's reported in-service head injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, schedule the Veteran for a VA aid and attendance / housebound examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to his needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

Also, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran is permanently housebound (i.e., substantially confined to his dwelling and the immediate premises and it is reasonably certain that the disability or disabilities and confinement will continue throughout his lifetime).

The examiner must provide a complete rationale for all opinions.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones, 23 Vet. App. 382 (2011).

6.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



